Interim Decision *1658

MATTER or Sum
In Visa Petition Proceedings
A-13738305
. Decided by District Director September 13, 1966
Since a person with a master's degree in library science or the equivalent
thereof is classifiable as a member of the professions within the meaning
of section 101(a) (32) of the Immigration and Nationality Ait, as amended
by P.L. 89-236, a visa petition is approved to accord beneficiary, who has
a master's degree in library science, preference classification under section 203(a) (3) of the Aet as a librarian.

Discussion: The petition was filed to 'accord the beneficiary a•
third preference elwAification as a member of the professions based
upon her qualifications as a librarian. The beneficiary is a female,
native and citizen of China, age 34, presently residing in Bowie,
Maryland. Her husband, a physician, is at Alberta University Hospital, Edmonton, Canada.
The beneficiary received a bachelor of arts 'degree in 1956 from
National Taiwan University, Taipei, Taiwan, and a master of arts
degree in library science in May 1965 from Appalachian State
Teachers College,- Boone, North Carolina. She has been employed
as a librarian from July 1965 to date by Bowie Sttite College, Bowie,
Maryland. The beneficiary:intends to work in the United States as
a professional librarian.
A. certification pursuant to section 212(a) (14) of the Act, as amended, has been issued by the Department of Libor.
Librarians are listed among professional occupations under code
0-23 in the Dictionary of Occupational Titles, Volans II, second
edition, prepared by the United States Department of Labor. In
the third edition of the above - publication, librarians are listed under
professional, technical, and managerial occupations, code 100.
Duties of the librarian include selecting, acquiring, cataloging,
classifying, circulating, and maintaining library materials; furnishing reference, bibliographical, and readers' advisory services. The
Occupational Outlook Hiindbook, 1966-67. editi(M, of the United
847

Interim Decision #1653
States Department of Labor, states that to qualify as a professional
librarian, one must ordinarily have completed a course of study in a
graduate library school. This usually means at least five years of
college—four to meet requirements for a bachelor's degree and a
fifth year or more of specialized study in library science, after which
the master's degree is conferred. For those interested. in top administrative posts or the special libraries field, a doctorate in a
scientific subject field is also highly desirable. In 1965 about 72,000
people were employed as full-time professional librarians.
Joan Dorn Clarke, librarian of Boston's noted Girls' Latin School
and author of "Your Future as a Librarian", published in 1963, and
Sarah Leslie Wallace, public relations officer of the Minneapolis
Public Library and author of "So You Want to be a Librarian",
published in 1963, agree that a master's degree in library science is
a basic career requirement for the librarian.
It is concluded that a person with a master's degree in library
science or the equivalent thereof is a member of the professions
within the , Meaning of sections 101(a) (32) and 203(a) (0 of the
Act, as amended. The applicant is entitled to classification as a
member of the professions by virtue of her educational attainments.
ORDER: It is ordered that the petition be approved and the
beneficiary accorded third preference under section 203(a) (3) of
the Immigration. and Nationality Act, as amended.

848

